Title: From George Washington to the United States Senate, 5 March 1794
From: Washington, George
To: United States Senate


          
            Gentlemen of the Senate,
            United States 5. March 1794.
          
          I nominate Josiah Tatnall, of Georgia, to be Marshal of and for the Georgia District;
            vice Robert Forsyth, deceased. and
          Laurence Muse, of Virginia, to be Collector for the District of Tappahannock; and
            Inspector of the revenue for the port of Tappahannock; vice Hudson Muse, superceded.
          
            Go: Washington
          
        